271 Wis.2d 608 (2004)
2004 WI 53
679 N.W.2d 514
Daniel LYNCH and Judith O. Lynch, Plaintiffs-Appellants-Cross-Respondents-Petitioners,[]
v.
CARRIAGE RIDGE, LLC, Defendant-Respondent,
Thomas F. BUNBURY and Ronald T. Restaino, Defendants-Respondents-Cross-Appellants-Cross Petitioners.
No. 02-0528.
Supreme Court of Wisconsin.
Oral argument April 29, 2004.
Decided May 18, 2004.
For the plaintiffs-appellants-cross-respondents-petitioners there were briefs by Gary A. Ahrens, Christine Cooney Mansour and Michael Best & Friedrich, LLP, Milwaukee, and oral argument by Gary A. Ahrens.
For the defendants-respondents-cross-appellants-cross petitioners there were briefs by Brian E. Butler, Michelle M. Affatati and Stafford Rosenbaum LLP, Madison, and oral argument by Brian E. Butler,
For the defendant-respondent there was a brief by Terry E. Johnson, Maria D. Sanders and Peterson, Johnson & Murray, S.C., Milwaukee.
*609 PER CURIAM.
¶ 1 The court is equally divided on the question of whether the decision of the court of appeals, Lynch v. Carriage Ridge, unpublished per curiam op. (Wis. Ct. App. July 24, 2003), should be affirmed or reversed. Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY, and Justice DAVID T. PROSSER would affirm; Justice JON P. WILCOX, Justice N. PATRICK CROOKS, and Justice DIANE S. SYKES would reverse. Justice PATIENCE D. ROGGENSACK did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.
NOTES
[]  Motion for Reconsideration denied 6-22-04.